Name: Commission Regulation (EEC) No 2053/83 of 20 July 1983 on the classification of goods within subheading 32.04 A IV of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  chemistry
 Date Published: nan

 26.7.1983 EN Official Journal of the European Communities L 202/5 COMMISSION REGULATION (EEC) No 2053/83 of 20 July 1983 on the classification of goods within subheading 32.04 A IV of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of a paprika extract having the following characteristics:  appearance: highly viscous liquid, deep red, high colouring strength,  odour and taste: aromatic, similar to paprika, not pungent,  ash: 0,49 % by weight,  essential oils: 0,15 ml/100 g,  capsaicin: not detectable  pungent principle,  glucose: 0,01 % by weight,  sucrose: not detectable,  triglycerides: positive test,  capsanthin: about 2,2 g/kg (about 60 000 colour units EOA (Essential Oil Association); Whereas heading No 32.04 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), refers inter alia to colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts, but excluding indigo); Whereas the product in question, which is a vegetable extract, has the characteristics of colouring matter of vegetable origin of heading No 32.04; whereas, within heading No 32.04, subheading 32.04 A IV must be chosen for the product in question; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The product consisting of paprika extract having the following characteristics:  appearance: highly viscous liquid, deep red, high colouring strength,  odour and taste: aromatic, similar to paprika, not pungent,  ash: 0,49 % by weight,  essential oils: 0,15 ml/100 g,  capsaicin: not detectable,  glucose: 0,01 % by weight,  sucrose: not detectable,  triglycerides: positive test,  capsanthin: about 2,2 g/kg (about 60 000 colour units EOA (Essential Oil Association), shall be classified in the Common Customs Tariff under subheading: 32.04 Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts, but excluding indigo) or of animal origin: A. Colouring matter of vegetable origin: IV. Other. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 72, 18. 3. 1983, p. 3.